STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISTANA NO. 2022 KW 0887
VERSUS

MIGUEL CHRISTIAN THERIOT OCTOBER 11, 2022
In Re: Miguel Christian Theriot, applying for supervisory

writs, 32nd Judicial District Court, Parish of
Terrebonne, No. 13-FELY-666893.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.
WRIT DENIED.

VGW
EW

Guidry, J., dissents. The decision whether to apply Ramos
v. Louisiana, U.S. , 140 S.Ct. 1390, 206 L.Ed.2d 583

(2020) retroactively and grant postconviction relief on state
collateral review to defendants convicted by non-unanimous

juries remains with the Louisiana Supreme Court. A state court
may give broader effect to new rules of criminal procedure than
is required by the relevant opinion. See Danforth v. Minnesota,

552 U.S. 264, 128 #S.Ct. 1029, 169 L.Ed.2d 859 (2008).
Accordingly, I would stay the writ application pending a
decision in State v. Reddick, 2021-1893 (La. 2/15/22), 332 So.3d
1173, whereby the Louisiana Supreme Court has taken up for
consideration the issue of whether Ramos applies retroactively
on state collateral review.

COURT OF APPEAL, FIRST CIRCUIT

AS)

DEPUTY CLERK OF COURT
FOR THE COURT